Appeal Dismissed and Memorandum Opinion filed July 10, 2018.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00254-CV

   BEAUTY BLESSING KPONI D/B/A KC BEAUTY SUPPLY, Appellant
                                          V.
                   GOLDEN YEN CORPORATION, Appellee

               On Appeal from County Civil Court at Law No. 1
                            Harris County, Texas
                      Trial Court Cause No. 1106654

                  MEMORANDUM                       OPINION
      This is an appeal from a final judgment signed April 4, 2018. The appellate
record was complete as of April 18, 2018. Appellant’s brief was due May 18, 2018.
No brief or motion for extension of time to file the brief was filed.

      On May 24, 2018, the court ordered appellant to file a brief by June 18, 2018.
We cautioned that if appellant failed to comply with our order, we would dismiss
the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
      No brief or motion for extension of time to file the brief has been filed.
Therefore, the appeal is DISMISSED.



                                 PER CURIAM



Panel consists of Chief Justice Frost and Justices Donovan and Brown




                                       2